Title: To Thomas Jefferson from Thomas Pinckney, 10 April 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 10 April 1793

I avail myself of the delay of the Ship James, by which I have already written, to send the news papers up to the present time as they contain intelligence of some importance. The Armament of this country both by sea and land continues with spirit. A divi[si]on of the dominions of France is talked of in which the French W. Indies will be again allotted to Great Britain.
I have no hope of obtaining at present any convention respecting Seamen as lord Grenville now says it is necessary for them to make  enquiries as to some points in America which object is given in charge to Mr. Bond. The impressment on the present occasion has not been so detrimental to our trade as it was on former occasions, though several instances of hardship have occurred which I have endeavor’d to remedy but not always with success. I send herewith a box of coins and some letters received from Mr. Diggs of Virginia now at Birmingham. You will also receive herewith the Account of Mr. Johnson our Consul at this Port—there being some articles in it which altho’ they appeared to me to be equitable charges against the United States I did not think myself authorised by my instructions to pass I recommended it to him to receive payment for such part of the account as I could pass and to refer the other charges to you, he however preferred my sending the whole account to you, which you will be pleased to return with your instructions thereon. I have the honor to be with the utmost respect Dear Sir Your most faithful and obedient Servant

Thomas Pinckney


I send herewith the certificate of register of the Ship Philadelphia Packet lately lost in the European Seas. I took it at the Captains request to forward to the Secretary of the Treasury and gave the Captain a receipt for it: be pleased, Sir, to obtain a receipt from the Treasury for it on my account.
Mr. Philip Wilson continues here in the utmost distress. I have urged his claim with all my industry. The treasury have at length made him an offer of £2000 on the score of compassion which he declines, his demand being for more than £18,000. I wrote not long after my arrival that I had obtained a loan of £100 for him, but I have not heard whether that measure was approved or whether I should allow him any thing for support ’till his claim shall be finally admitted or rejected which I am given to understand will take up a long time.

